DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
This action is written in response to the PTAB decision mailed March 17, 2022. Claims 17-19, 21, 23, 24, 27, 28, and 32-38 are currently pending. Claims 17-19, 21, 23, 24, 27, and 28 are withdrawn from prosecution as being drawn to non-elected subject matter.

Procedure Following Decision by Board
Regarding claims 32-38, it is noted that the PTAB decision mailed March 17, 2022 indicated that the rejection of claims 32-35 under 35 USC 103 was affirmed. It also indicated that the rejection of claims 36-38 under 35 USC 103 was reversed. There are no other outstanding rejections of claims 36-38.
MPEP 1214.06 states “(B) If the Board or court affirms a rejection against an independent claim and reverses all rejections against a claim dependent thereon, after expiration of the period for further appeal, the examiner should proceed in one of two ways:
(1) Convert the dependent claim into independent form by examiner’s amendment, cancel all claims in which the rejection was affirmed, and issue the application”.
	In accordance with the above guidance and in view of the rejections of claims 32-35 under 35 USC 103 being affirmed, claims 32-35 claims are being canceled by Examiner’s amendment below. In addition, in view of the fact that the rejection of claims 36-38 under 35 USC 103 being reversed and no other outstanding rejections, dependent claim 36 is being amended to convert it into independent form by Examiner’s amendment below.
Regarding withdrawn claims 17-19, 21, 23, 24, 27, and 28, these claims are being canceled by Examiner’s amendment. 37 CFR 1.144 states “After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.” In the current case, because a petition was not filed not later than appeal, Applicant may not petition the Director to review the restriction requirement.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 17-19, 21, 23, 24, 27, 28, and 32-35 are canceled.

Claim 36 (Currently Amended) A method of amplifying DNA, comprising,
providing a sample comprising bacteria,
amplifying DNA from the bacteria with primers in an amplification step, wherein the primers used in the amplification step comprise a first primer comprising SEQ ID NO:2 or a variant thereof, together with a second primer comprising the complement of SEQ ID NO:3 or a variant thereof,
wherein the variant of the first primer is a sequence which is identical to SEQ ID NO:2 other than the substitution of one nucleotide base within SEQ ID NO:2 with a different base and the variant of the second primer is a sequence which is identical to the complement of SEQ ID NO:3 other than the substitution of one nucleotide base within the complement of SEQ ID NO:3 with a different nucleotide base, 
wherein the sample comprises Cronobacter sakazakii strain DSM 4485 and Enterobacter turicensis strain DSM 18397, and wherein the primers amplify DNA from Cronobacter sakazakii strain DSM 4485, but do not amplify DNA from Enterobacter turicensis strain DSM 18397.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art for claims 36-38 is set forth in the Office Action mailed February 12, 2020 on pages 3-12. However, this prior art rejection of claims 36-38 was reversed by the PTAB in the decision mailed March 17, 2022. 
The specification specifically describes the 23S-5S transcribed spacer nucleotide sequence for Cronobacter sakazakii strain DSM 4485, Enterobacter turicensis strain DSM 18397, Enterobacter helveticus strain DSM 18396, and Enterobacter pulveris strain DSM 19144 (see FIG. 2). The specification illustrates that while SEQ ID NO 2 is found in the 23S-5S transcribed spacer region of Cronobacter sakazakii strain DSM 4485, there are mismatches between SEQ ID NO 2 the corresponding 23S-5S transcribed spacer region (see FIG. 2). The specification further teaches using a set of primers comprising SEQ ID NO 2 and the complement of SEQ ID NO 3 was able to specifically PCR amplify Cronobacter sakazakii strain DSM 4485 but not Enterobacter turicensis strain DSM 18397, Enterobacter helveticus strain DSM 18396, and Enterobacter pulveris strain DSM 19144 (see Table 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 36-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Neil P Hammell/
Primary Examiner, Art Unit 1636


June 8, 2022